Citation Nr: 0915886	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from August 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral hearing loss 
and tinnitus.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's current bilateral hearing loss is related 
to active military service or events therein; and there is no 
evidence of bilateral hearing loss manifested to a 
compensable degree within one year following discharge from 
active military service.

2.  The preponderance of the evidence is against a finding 
that the Veteran currently has tinnitus that is related to 
active military service or events therein.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO sent the Veteran 
a letter dated in November 2006 that notified him of the 
evidence necessary to substantiate his claims for service 
connection.  He was advised of the information and evidence 
VA would obtain and of the information and evidence he was 
responsible for providing.  He was asked to submit any 
evidence in his possession that pertained to his claim.  This 
letter also provided information regarding how VA assigns 
disability ratings and effective dates.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008). 

The RO requested the Veteran's service treatment records and 
response received in January 2007 indicates they were fire-
related.  On review, however, the Veteran initially filed a 
claim for compensation in July 1953 and it appears that 
complete service treatment records were obtained at that 
time.  The claims file contains VA medical center (VAMC) 
records and the Veteran has not identified additional records 
that need to be obtained.  In December 2006, the Veteran 
submitted a VCAA notice response form indicating that he did 
not have additional information or evidence to substantiate 
his claim.  The Veteran was provided a VA examination in 
January 2007.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

The Veteran contends that he currently has bilateral hearing 
loss and tinnitus related to in-service noise exposure.  He 
reported that he was exposed to loud acoustic trauma while 
assigned to an artillery battalion in Korea. 

Information in the claims file shows that the Veteran served 
in Korea during the Korean conflict.  He was assigned to an 
artillery battalion and was awarded a Purple Heart medal for 
a flesh wound received as a result of action with enemy 
forces.  The Veteran's reports of significant noise exposure 
are consistent with the circumstances of his service and in-
service acoustic trauma is established.  See 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.304(d) 
(2008).  

Service treatment records show that on pre-induction 
examinations in October 1950 and August 1951, the Veteran's 
hearing was reported as 15/15 on whispered voice testing 
bilaterally.  On examination for separation in July 1953, the 
Veteran's ears and drums were described as normal on clinical 
evaluation.  Hearing was reported as 15/15 bilaterally on 
both whispered and spoken voice testing.  

The Veteran underwent a VA examination in September 1953.  No 
complaints regarding impaired hearing or tinnitus were noted.  
Ear canals and drums were normal and hearing was described as 
good.   

The Veteran was seen in VA primary care on June 1, 2006.  At 
that time, he reported that his hearing was decreased 
bilaterally, worse on the right.  There was no tinnitus.  
Assessment included decreased hearing.  The Veteran underwent 
an audiology consult on June 27, 2006.  He reported a history 
of gradual hearing loss over the past 10 years and stated 
that his hearing became poorer after he had stents put in for 
heart problems.  No tinnitus was reported.  Following 
audiometric testing, assessment was bilateral sensorineural 
hearing loss.  The Veteran was considered a candidate for 
amplification and bilateral hearing aids were subsequently 
obtained.

The Veteran underwent a VA audiometric examination in January 
2007.  His chief complaint was hearing loss and he denied 
tinnitus on the case history form.  He reported military 
noise exposure while engaged in combat in Korea.  He also 
reported a significant history of occupational noise exposure 
as a farmer for 53 years and a history of recreational 
exposure, to include rifle fire and operating a riding mower.  
The case history was positive for a family history of hearing 
loss in a brother.  The Veteran felt that his hearing loss 
occurred gradually.  He first became aware of his hearing 
loss approximately 20 years ago and he first saw a physician 
for hearing loss in 2006.  Following audiometric testing, 
diagnosis was bilateral sensorineural hearing loss.  The 
examiner stated that the hearing loss was less likely as not 
(less than 50/50 probability) caused by or a result of in-
service acoustic trauma.  It was noted that there was no 
report or treatment for hearing loss or tinnitus in the 
service records and that hearing loss was first reported to 
the primary care physician in 2006.  The examiner provided 
further rationale for her opinion, to include a discussion 
regarding the dates of onset reported by the Veteran and the 
history of occupational noise exposure.  

Bilateral Hearing Loss

Service records are negative for any evidence of hearing loss 
disability.  The Board notes, however, that the Veteran is 
not precluded from establishing service connection for 
hearing loss where hearing was within normal limits at 
separation and that he may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  

As noted, in-service acoustic trauma has been established and 
the Veteran currently meets VA's criteria for a bilateral 
hearing loss disability.  See 38 C.F.R. § 3.385 (2008).  
Thus, the issue is whether current hearing loss is related to 
military noise exposure.

In a December 2006 statement, the Veteran reported that 
following a big firing mission (where they fired 105mm 
Howitzers for 72 hours without stopping), he was deaf for 
several days.  He indicated that his hearing came back a 
little bit, but had become worse with age.  The Board 
acknowledges the Veteran's lay assertions as to the onset of 
hearing loss during active duty and recognizes that the 
Veteran is competent to report symptoms such as difficulty 
hearing.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  Furthermore, given the 
Veteran's participation in combat, his report of having 
experienced temporary deafness following a firing mission is 
presumed credible.  38 U.S.C.A. § 1154(b).  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  The evidence must still establish by 
competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999).  In essence, the presumption of 38 U.S.C.A. § 1154(b) 
can assist the Veteran is establishing that he was exposed to 
excessive noise in service, and that he experienced 
symptomatology such as deafness immediately thereafter.  
However, the presumption of 38 U.S.C.A. § 1154(b) does not 
aid in establishing continuing symptomatology following 
service.

In this regard, the Board notes that the Veteran has provided 
inconsistent information regarding the onset of hearing loss 
following service.  That is, in his June 2006 audiology 
consult, he reported gradual hearing loss over the past 10 
years and on VA examination, reported awareness of hearing 
loss for approximately 20 years.  The Board acknowledges the 
Veteran's VA Form 9, wherein he stated that he said his 
hearing was worsening in the mid 1990's, but he did not state 
that is when the hearing loss or tinnitus began.  In 
considering the statements of record, the Board finds the 
history reported for treatment and examination purposes to be 
more persuasive.  The Board also observes that although the 
Veteran filed a claim in July 1953, he did not claim service 
connection for hearing loss at that time.  

The VA examiner determined that current hearing loss was not 
related to in-service acoustic trauma.  The Board 
acknowledges the representative's April 2009 argument that 
the examination should be assigned little to no probative 
value because the conclusion was based on an inaccurate 
method of testing for hearing loss and the fact that the 
Veteran served in a field artillery unit in Korea.  On 
review, the examiner provided significant rationale for her 
opinion, which was based on the Veteran's clinical history, 
audiometric findings, and review of the claims file.  The 
opinion was not based solely on the results of whispered 
voice testing at discharge and the Board finds no reason to 
disregard the opinion.  On the contrary, due to the reasons 
noted, the Board finds the opinion highly probative.  

Finally, the Board acknowledges the argument advanced in both 
the June 2008 Statement of Accredited Representative and the 
April 2009 Appellant's Brief that the combat presumption 
(38 U.S.C.A. § 1154(b)) is for application.  As discussed, 
the Board acknowledges the Veteran's status as a combat 
veteran, but notes that this does not serve to establish 
continuity of symptoms or a medical nexus.  See 38 C.F.R. 
§ 3.304(d) (2008).  

On review, the claims file does not contain competent 
evidence showing that the Veteran's currently diagnosed 
bilateral hearing loss is related to active military service 
or events therein.  The Board acknowledges the Veteran's 
contentions, but notes he is not competent to render a 
medical etiology opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  There is also no evidence showing 
bilateral hearing loss manifested to a compensable degree 
within one year following discharge from service.  

Tinnitus

The claims file also does not contain medical evidence 
showing a current diagnosis of tinnitus.  In various 
outpatient records and at the VA examination, the Veteran 
denied tinnitus.  Without a currently diagnosed disability, 
service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

Notwithstanding, the Veteran continues to pursue his claim 
for tinnitus and the Board notes that he is competent to 
report ringing in his ears.  See Charles, supra.  As noted, 
however, the Veteran has repeatedly denied tinnitus during 
the course of VA examination, and the Board finds statements 
offered directly to a health care provider during the course 
of examination to be the most credible.  Furthermore, the 
claims file does not otherwise contain competent evidence 
showing that the Veteran currently has tinnitus that is 
related to active military service or events therein.  

The preponderance of the evidence is against the Veteran's 
claims for service connection and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


